Order denying jury issues affirmed. This is an appeal from an order of the Probate Court in the matter of the alleged will of Zenaide Jubinville, deceased, denying a motion of the contestant for the framing of issues for trial by jury. The motion was heard on statements of expected evidence and also upon oral testimony. Upon consideration of these statements and an examination of the testimony, we conclude that there was no error in the denial of this motion. See Hannon v. Gorman, 296 Mass. 437; Hiller v. Hiller, 305 Mass. 163.